       Case 2:18-cv-04241-DJH Document 70 Filed 06/27/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   William Price Tedards, Jr., et al.,              No. CV-18-04241-PHX-DJH
10                  Plaintiffs,                       JUDGMENT IN A CIVIL CASE
11   v.
12   Doug Ducey, et al.,
13                  Defendants.
14
15         Decision by Court. This action came for consideration before the Court. The issues
16   have been considered and a decision has been rendered.
17         IT IS ORDERED AND ADJUDGED that pursuant to the Court’s Order filed June
18   27, 2019, judgment of dismissal is entered and this action is hereby terminated.
19
20
21                                             Brian D. Karth
22                                             District Court Executive/Clerk of Court
23
      June 27, 2019
24                                             s/ L. Figueroa
25                                         By: Deputy Clerk
26
27
28
